                                                                           Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


MICHAEL W. NELSON,
              Petitioner,
v.                                                  CASE NO. 5:18cv264-MCR/MJF
STEVEN PARKER, et al.,
              Respondents.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated January 9, 2019. ECF No. 66. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The magistrate judge’s Report and Recommendation is adopted and

         incorporated by reference in this Order.
                                                                             Page 2 of 2

     (2) This case is transferred to the United States District Court for the Southern

        District of Florida.

     (3) The clerk of the court for the United States District Court for the Northern

        District of Florida is directed to close the file for this case.

     DONE AND ORDERED this 11th day of February 2019.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




5:18-cv-264-MCR/MJF
